Citation Nr: 1224445	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  08-37 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to service connection for a back disorder.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel





REMAND

The Veteran served on active duty from July 1970 to July 1974.  He also had service in the Marine Corps Reserve from February 1977 to January 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board previously remanded the Veteran's case for additional development in May 2011.  The development was requested to take place in a sequential order so that any additional evidence received could be added to the claims folder prior to the Veteran being afforded a VA examination.  That did not happen.  The Veteran was afforded an examination almost immediately--in July 2011.  Unfortunately, additional medical records, as well as service personnel records, were obtained after the examination that may have made an impact on the medical opinion provided in this case.  

In addition, the medical examination report was inadequate.  The examiner listed the evidence he considered in forming his opinion.  He noted there was no evidence of back pain during the Veteran's period of active duty from 1970 to 1974.  It appears from reading the examiner's remaining comments that he focused only on the Veteran's period of active duty and did not consider the 1979 period of active duty for training and the Veteran's claimed injury during that training.  

Previously, the evidence of record did document the Veteran serving on a period of active duty for training (ACDUTRA) from July 7, 1979, to July 21, 1979.  The training took place at Camp Pendleton, California.  Additional personnel records developed on remand include a listing of specific training received during that period.  The training included helo cast, special purpose insert/extraction (SPIE), and high speed cast and recovery instruction and application.  In addition, the Veteran submitted a statement from a member of his unit at the time, T. C. O.  Mr. O. said the Veteran was injured in the high speed cast and recovery.  He reported that the Veteran was run over by a boat.  He did not attempt to define the Veteran's injuries or treatment received.  He provided the details of his personal observation of what happened.  He also stated that he saw the Veteran the day after the accident and described the Veteran's physical state.  He said the Veteran had trouble breathing, cracked ribs and bruised legs and back.  

The agency of original jurisdiction (AOJ) was unable to locate any service treatment records (STRs) for the Veteran's period of Reserve service.  However, the AOJ, through diligent efforts, was able to locate the Veteran's Reserve personnel records and associate them with the claims folder.  

The Veteran must be afforded a new VA examination to assess the additional evidence added to the record and to consider the Veteran's claimed accident, as he has related it, during training in July 1979.  

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following action:

1.  The AOJ should contact the Veteran and request that he identify the sources for all VA and non-VA health care providers who have treated him for his claimed disorder.  After securing the necessary releases, obtain copies of pertinent records that are not already of record.

2.  Upon completion of the above development, the Veteran should be afforded a VA examination by a physician to address the issue involving his claim for service connection for a back disorder.  The claims folder and a copy of this remand must be provided to the examiner and reviewed as part of the examination.  

The examiner is advised that the Veteran claims that he injured his back during a two-week period of training in July 1979.  The Veteran has stated that this was the only time he injured his back during his years of military service.  He alleges that he was involved in a drill that required him to jump out of boat into the ocean and then be picked up by a second boat.  The Veteran states that he was struck by a boat when he jumped into the water.  He maintains that his current back complaints and problems are related to that incident.

The examiner is further advised that the Veteran's service treatment records for his period of Marine Corps Reserve service are missing.  However, the Veteran's lay statements, a buddy statement corroborating the event, as well as the Veteran's Reserve personnel records all document his being in training at the specified location in July 1979.  Further, the Veteran's personnel records document that he participated in the exact type of training he has stated he was involved in when the accident occurred.

(The examiner should accept that the Veteran was involved in an accident at the time of his training in July 1979 despite the lack of any medical documentation.  The question of whether there is any residual disability related to this accident is for the examiner to decide.)

In that regard, the examiner is requested to identify any and all back disorders that may be present.  The examiner is further requested to provide an opinion as to the medical probabilities that any currently diagnosed back disorder can be related to the Veteran's military service, including the period of ACDUTRA during which the Veteran injured his back.  A complete rationale must be provided for any opinion expressed.  The examiner should specifically set forth the medical reasons for accepting or rejecting any statements of continuity of symptoms since the 1979 injury.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  (The United States Court of Appeals for Veterans Claims stated in Jones that the phrase "without resort to speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.  Jones, Id. at 390.)

3.  The examination report should be reviewed to ensure it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner.  See Stegall v. West, 11 Vet. App. 268 (1998).  

4.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue on appeal.  If a benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by the AOJ.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

